5 So. 3d 774 (2009)
Julio RAMIREZ, Appellant,
v.
SOUTH MOTOR COMPANY OF DADE COUNTY d/b/a South Motors BMW, Appellee.
No. 3D08-1828.
District Court of Appeal of Florida, Third District.
March 18, 2009.
Rehearing Denied April 13, 2009.
Timothy Carl Blake, Miami, for appellant.
Kirschbaum, Birnbaum, Lippman & Gregoire, and Nancy W. Gregoire; Fort Lauderdale; Goldsmith and Atlas, and Mark Atlas, for appellee.
Before GERSTEN, C.J., and COPE and SALTER, JJ.
PER CURIAM.
Affirmed. See Stacy David, Inc. v. Consuegra, 845 So. 2d 303, 307 (Fla. 2d DCA 2003).